Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended listing of claims filed on December 7, 2020. Claims 1-13 are currently pending of which claim is currently amended and new claims 11-13 are added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al (US PGPub No:  2018/0336552) in view of Ford et al (US PGPub No: 2021/0089676), hereafter referred to as Bohli and Ford, respectively.

With regards to claim 1, Bohli teaches through Ford, a sharding block chain generation method based on a tree structure, wherein comprising: dividing a server system into at least one group, and selecting a leader for each group respectively (Bohli teaches miners/workers joining a mining pool (group), each pool having an operator (leader); see paragraphs 5, 32, and 61, Bohli.  Each miner/worker node can select its own shard of the block chain; see paragraph 22 and Figure 1, Bohli); 

the leader packages and generates at least one block according to a local database state thereof, and broadcasts the at least one block to all members in the group therein (Bohli teaches the operator (leader) outsourcing (broadcasts) to its workers/miners a block template with data to fill it with (generates block(s)); see paragraph 63, Bohli. A worker/miner has as input for participation into the consensus protocol, its internal state (local database state); see paragraph 73, Bohli); 

verifying a consistency of the at least one block, and executing the block according to a verification result of the consistency, and synchronizing the block to a plurality of other groups (see Ford below).

While Bohli teaches a block chain network that abides by the consensus protocol, Bohli does not explicitly cite verifying block consistency and synchronizing the block to a plurality of other groups according to a verification result. In the same field of endeavor, Ford also teaches a block chain network; see abstract, Ford. In particular, Ford explains how integrity of information within the block chain network is verified (verify consistency of block data) and if successful, the data is written to the block chain data structure; see claim 88, Ford. By verifying data integrity/consistency, network users can be assured their network transactions are secure; see paragraph 20 and 22, Ford.

With regards to claim 2, Bohli teaches through Ford, the generation method wherein the step of dividing a server system into at least one group, and selecting a leader for each group respectively, comprises specifically: dividing the server system into at least one group according to a preset condition, wherein a number of a plurality of members in each group is a threshold having a preset number. selecting a leader according to a proof of work of each member comprised in each group, wherein the leader is a member having a proof of (Bohli teaches PoW with a minimum level of replication in the blockchain; see paragraph 96, Bohli).  

With regards to claim 3, Bohli teaches through Ford, he generation method wherein the step of the leader packaging and generating at least one block according to a local database state thereof, and broadcasting the at least one block to all members in the group therein, comprises specifically:-3- Attorney Docket No. 00155.0181.00US the leader obtains a local database state thereof, and determines an executable client request and an execution sequence according to the local database state; packaging and generating at least one block according to the executable client request and the execution sequence, and broadcasting the at least one block to all members in the group therein (See set of transactions together with a specified order; see paragraphs 126 and  128, Bohli. Also see appending to the block, serialized results; see paragraph 65, Bohli).  

With regards to claim 4, Bohli teaches through Ford, the generation method wherein the step of verifying the consistency of the at least one block, and executing the block according to the verification result of the consistency, and synchronizing the block to the other groups, comprises specifically: the leader generates a voting list corresponding to the block, and transmits the voting list to all members contained in the group therein, according to an order of a preset annular topological structure, to vote for each client request of the block; the leader broadcast the voting list having the voting been completed to all of the members contained in the group, and determines the block corresponding to each group according to the voting list having been completed by voting, as well as synchronizes the blocks to a plurality of other groups (see consensus protocol; see paragraphs 73 and 149, Bohli).  

With regards to claim 5, Bohli teaches through Ford, the generation method wherein after the step of verifying the consistency of the at least one block, and executing the block according to the verification result of the consistency, and synchronizing the block to the other groups, further comprising: building a Merkel tree according to the block (Bohli supports Merkle trees with use of hash as claimed; see paragraphs 57, 64-66, and 92, Bohli. See paragraph 64 for root-tree construction).  

With regards to claim 7, Bohli teaches through Ford, the generation method wherein after the step of determining a leader offset according to the hash value, and determining respectively a leader of each group in a next round according to the leader and the leader offset, further comprising: when receiving a request of a new member joining the servicer system, the new member queries all groups contained in the server system and the members contained in each group; the new member completes the proof of work thereof, determines a corresponding group thereof according to the proof of work, and broadcasts the proof of work to all members contained in the group; each member votes for the new member, and determines whether the new member will join the group, according to a voting result (see PoW, and PoWer, and consensus; see paragraphs 55, 73, and 149, Bohli).-5- Attorney Docket No. 00155.0181.OOUS  

With regards to claim 8,  Bohli teaches through Ford, the generation method wherein after the step of each member voting for the new member, and determining whether the new member will join the group, according to the voting result, comprising: judging whether a split interval time of the server system has reached a preset time threshold or not, when a number of the members in the group has been monitored to reach a preset number; when the preset time threshold is reached, each member contained in each group completes the proof of work thereof and broadcasts the proof of work to other members of the group; the leader of each group divides the group therein into at least one sub-group according to the proof of work received following a preset condition, to generate a new group of the server system (see forcing workers/miners to store shards of block chain data, essentially establishing new group; see paragraphs 53 and 149, Bohli).  

With regards to claim 9, Bohli teaches through Ford, the generation method wherein the step of the leader of each group dividing the group therein into at least one sub-group according to the proof of work received following a preset condition, to generate a new group of the server system, comprising specifically: acquiring respectively a number of the members contained in each sub-group, and determining whether each sub-group satisfies a first sub-group of the preset condition according to the number of the members; removing all the first sub-groups not satisfying the preset condition, to generate a new group of the server system (see subset selection and mining transaction; see paragraphs 42-48, Bohli).  

With regards to claim 10, Bohli teaches through Ford, the generation method wherein after the step of the leader of each group dividing the group therein into at least one sub-group according to the-6- Attorney Docket No. 00155.0181.OOUS proof of work received following a preset condition, to generate a new group in the server system, further comprising: the leader obtains a number of the sub-groups divided in the group therein; when the number of the sub-group is 1, synchronizes a request from a client contained in the group corresponding to the sub-group; when the number of the sub-groups is greater than 1, distributing equally the request of the client contained in the group corresponding to the sub-group into each sub-group according to a generation sequence of the sub-group and a number of sub-groups (see multiple mining pools and equal reward payment; see paragraphs 61 and 96, Bohli).  

With regards to claims 11-13, Bohli teaches through Ford, the generation method wherein after the step of verifying the consistency of the at least one block, and executing the block according to the verification result of the consistency, and synchronizing the block to the other groups, further comprising: building a Merkel tree according to the block corresponding to each group, and calculating a hash value of a root of the Merkel tree; determining a leader offset according to the hash value, and determining respectively a leader of each group in a next round according to the leader and the leader offset; the (see Algorithm 2 on left column, p. 9 and paragraphs 64-66 and 92, Bohli).  

The obviousness motivation applied to independent claim 1 is applicable to its respective dependent claims. 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456